DETAILED ACTION
This communication is in response to the RCE filed on 02/18/2021. 
Application No: 16/215,006
Examiner’s amendment - NOA send on 11/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

Claims 1-10, 12-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below: 
 A system for automatically processing and classifying regulatory reports, the system comprising:
a database storing a plurality of document images of disparate regulatory reports; and
a server equipped with one or more processors and in communication with the database, the server configured to execute an image processing module, an image segmentation module, a segment filtering module, classification module, and a validation module,
the image processing module when executed: 

	aligns each of the plurality of document images; 
the image segmentation module when executed: 
segments each of the plurality of document images into multiple defined segments based on white space and line space in the document image, where the segments are smaller than the corresponding document image; and
converts each of the defined segments into corresponding text blocks using OCR; 
the segment filtering module when executed: 
determines whether the segments indicate regulatory violations;
identifies relevant and irrelevant segments by analyzing the corresponding text blocks in response to determining whether the segments indicate regulatory violations;
removes the irrelevant segments; and 
separates the regulatory violations of each relevant segment into individual violations;
the classification module when executed: 
executes a trained machine learning model on the relevant segments of each of the plurality of document images; 
automatically classifies each of the plurality of document images into a regulatory category, sub-category and description for the segment for the individual violations; and
transmits data relating to the classification of each of the plurality of document images to a client device displaying a user interface; and
the validation module when executed:
receives input from the client device via the user interface indicating the classification of the relevant segments of a document image of the plurality of document images is accurate or inaccurate; and
transmitting the input as feedback to the classification module to retrain the machine learning model for the relevant segments that are inaccurate. 

 
The representative claim 13 distinguish features are underlined and summarized below:

receiving a plurality of document images of disparate regulatory reports; 
storing the plurality of document images in a database;
removing noise from each of the plurality of document images;
aligning each of the plurality of document images;
segmenting each of the plurality of document images into multiple defined segments based on white space and line space in the document image, where the segments are smaller than the corresponding document image;
converting each of the defined segments into corresponding text blocks using OCR; 
determining whether the segments indicate regulatory violations;
identifying relevant and irrelevant segments by analyzing the corresponding text blocks in response to determining whether the segments indicate regulatory violations;
removes the irrelevant segments; 
separating the regulatory violation into individual violations;
executing a trained machine learning model on the relevant segments of each of the plurality of document images; 
automatically classifying each of the plurality of document images into a regulatory category, sub-category and description for the segment for the individual violations; 
transmitting data relating to the classification of each of the plurality of document images to a client device displaying a user interface; 
receiving input from the client device via the user interface indicating the classification of the relevant segments of a document image of the plurality of document images is accurate or inaccurate; and
transmitting the input as feedback to the trained machined learning model to retrain the machine learning model for the relevant segments that are inaccurate.
 

The representative claim 20 distinguish features are underlined and summarized below: 

receiving a plurality of document images of disparate regulatory reports; 
storing the plurality of document images in a database;
removing noise from each of the plurality of document images;
aligning each of the plurality of document images;
preparing each of the plurality of document images for optical character recognition (OCR);
segmenting each of the plurality of document images into multiple defined segments based on white space and line space in the document image, where the segments are smaller than the corresponding document image;
converting each of the defined segments into corresponding text blocks using OCR; 
determining whether the segments indicate regulatory violations;
identifying relevant and irrelevant segments by analyzing the corresponding text blocks in response to determining whether the segments indicate regulatory violations;
removes the irrelevant segments;
separate the regulatory violation into individual violations;
	executing a trained machine learning model on the relevant segments of each of the plurality of document images; 
automatically classifying each of the plurality of document images into a regulatory category, sub-category and description for the segment for the individual violations; 
transmitting data relating to the classification of each of the plurality of document images to a client device displaying a user interface; 
receiving input from the client device via the user interface indicating the classification of the relevant segments of a document image of the plurality of document images is accurate or inaccurate; and
transmitting the input as feedback to the trained machined learning model to retrain the machine learning model for the relevant segments that are inaccurate.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 13 and 20 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Chapman, SIMANTOV and Laxmanan teach following:
 	Chapman (US 20100331043 A1) teaches computer implemented methods, apparatus and computer program product that involve capturing images of a plurality of documents and performing specialized processing on the documents for generalized translation, menu translation, expense reporting, business card and social networking site updating, calendar updating and currency identification. 

SIMANTOV (US 20180012268 A1) teaches systems and methods of an expense management system operable to perform automatic business documents' content analysis for generating business reports associated with automated value added tax (VAT) reclaim, Travel and Expenses (T&E) management, Import/Export management and the like. The system is further operable to provide various organizational expense management aspects for the corporate 

Laxmanan (US 20160379281 A1) teaches apparatus and methods for triggering a compliance violation early warning system. The apparatus may include a receiver. The receiver may receive structured data and unstructured complaint data related an authenticated user. The apparatus may include a processor. The processor may classify the complaint. The processor may create a complaint classification. The classifying may analyze the frequency of each keyword, included in a plurality of keywords, in the complaint. The classifying may rank each keyword. The ranking may be based on the frequency of the keyword. The ranking may be based on the relevance of each keyword to each violation attribute, included within a plurality of violation attributes. The processor may combine the structured data with the unstructured complaint classification data to determine the likelihood of the complaint becoming a regulatory compliance issue. The processor may thereby determine when to trigger the compliance violation early warning system.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 segments each of the plurality of document images into multiple defined segments based on white space and line space in the document image, where the segments are smaller than the corresponding document image; and
converts each of the defined segments into corresponding text blocks using OCR; 
the segment filtering module when executed: 
determines whether the segments indicate regulatory violations;
identifies relevant and irrelevant segments by analyzing the corresponding text blocks in response to determining whether the segments indicate regulatory violations;
removes the irrelevant segments; and 
separates the regulatory violations of each relevant segment into individual violations;
automatically classifies each of the plurality of document images into a regulatory category, sub-category and description for the segment for the individual violations; and
transmits data relating to the classification of each of the plurality of document images to a client device displaying a user interface; and
the validation module when executed:
receives input from the client device via the user interface indicating the classification of the relevant segments of a document image of the plurality of document images is accurate or inaccurate.
 
Chapman teaches capturing images of a plurality of documents and performing specialized processing on the documents for generalized translation; but failed to teach one or more limitations, including, 
 segments each of the plurality of document images into multiple defined segments based on white space and line space in the document image, where the segments are smaller than the corresponding document image; and
converts each of the defined segments into corresponding text blocks using OCR; 
the segment filtering module when executed: 
determines whether the segments indicate regulatory violations;
identifies relevant and irrelevant segments by analyzing the corresponding text blocks in response to determining whether the segments indicate regulatory violations;
removes the irrelevant segments; and 
separates the regulatory violations of each relevant segment into individual violations.
 

SIMANTOV and Laxmanan alone or in combination failed to cure the deficiency of Chapman.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for automatically processing and classifying regulatory reports. Facilities of retailers and organizations open to the public and offering goods and services are often inspected to ensure that they satisfy certain compliance criteria. The violation or compliance with these criteria are noted by regulatory officers or inspectors using a variety of forms. 
Further, the method is configured to execute a trained machine learning model on the relevant segments of the document images, and automatically classify each of the segments into regulatory categories and sub-categories. Example categories include food safety, building, fire, and the like for easy record keeping and quality check.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645